Case 1:16-cv-01230-P




          3ln tbe Wniteb ~tates QCourt of jfeberal QCiaiuts
                                       No. 16-01230C

                                  (Filed: November 8, 2016)

                                            )
 KEITH RUSSELL JUDD,                        )                            FILED
                                            )
                     Plaintiff,             )                           NOV -8 2016
                                            )                          U.S. COURT OF
 v.                                         )                         FEDERAL CLAIMS
                                            )
 THE UNITED STATES,                         )
                                            )
                     Defendant.             )
~~~~~~~~~)

                                  OPINION AND ORDER

CAMPBELL-SMITH, Chief Judge

        On November 2, 2016, plaintiff Keith Russell Judd (plaintiff) filed a motion for
reconsideration (motion), ECF No. 9, of the court's October 14, 2016 Unreported
Opinion and Order, ECF No. 7, dismissing plaintiffs complaint for lack of subject matter
jurisdiction. See Rules of the United States Court of Federal Claims (RCFC) 12(b)(l), 59.
Thereby, plaintiff "move[d] this court to alter or amend the October 14, 2016, Order and
Judgment, and to enjoin the collection of the Affordable Care Act, penalty under 26
U.S.C. § 5000A(g)(l)." Motion at 1.

       To prevail on a motion for reconsideration under RCFC 59, the movant must
identify a manifest error oflaw, or mistake of fact. See Shapiro v . Sec'y of Health &
Human Servs .. 105 Fed. Cl. 353, 361 (2012), affd, 503 Fed. Appx. 952 (Fed. Cir. 2013).
Specifically, the movant must show: (1) an intervening change in controlling law; (2) the
availability of previously unavailable evidence; or (3) the necessity of granting the
motion to prevent manifest injustice. Id. The court has considerable discretion in ruling
on a motion for reconsideration. See Yuba Natural Res., Inc. v . United States, 904 F.2d
1577, 1583 (Fed. Cir. 1990). But, granting such relief requires " a showing of
extraordinary circumstances." Caldwell v. United States, 391 F.3d 1226, 1235 (Fed. Cir.
2004) cert. denied, 546 U.S . 826 (2005) (citation omitted). "A court, therefore, will not
         Case 1:16-cv-01230-PEC Document 11 Filed 11/08/16 Page 2 of 2




grant a motion for reconsideration if the movant merely reasserts ... arguments previously
made ... all of which were carefully considered by the court." Ammex, Inc. v. United
States, 52 Fed. Cl. 555, 557 (2002), aff'd, 384 F.3d 1368 (Fed. Cir. 2004) (internal
quotation marks omitted).

       Plaintiff's motion for reconsideration is a recitation of arguments previously
asserted in his complaint and fully considered by this court in its October 14, 2016
Opinion. Plaintiff does not identify an intervening change in the controlling law, bring
forth new evidence that was previously unavailable, or argue that reconsideration is
necessary to prevent manifest injustice. Thus, he has failed to identify any error of law or
mistake of fact that would warrant reconsideration. See Shapiro, 105 Fed. Cl. at 361 . The
court addressed its lack of jurisdiction over plaintiff's complaint in its October 14, 2016
Opinion, and plaintiff's present motion provides no legally cognizable basis for
reconsideration of that decision.

       Accordingly, plaintiff's motion for reconsideration is DENIED. Furthermore,
plaintiff's request to enjoin collection of the Affordable Care Act penalty is DENIED as
moot.

       The Clerk of the Court is directed to not accept any further pleadings in this case.

       IT IS SO ORDERED.